DETAILED ACTION (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
This Non-Final office action is responsive to the amendment filed on 04/06/2021. Claims 1-21 are pending in the case. Claims 1, 19, and 20 are the independent claims. Claim 21 is newly added claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
a.    Specifically, Applicant argues (pgs. 10-12) that the cited references do not teach the newly amended claim limitations.
b.    Examiner agrees. Accordingly, a new reference, Edwards (US PUB. 20110215914 A1), has been added to the rejection, as further detailed below.
c.    The foregoing applies to all independent claims and their dependent claims.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that the claims are allowable over CHEONG in view of Chaudhri because there is no disclosure in Chaudhri of “the input operation includes a flick operation” as required by claim 1 (page 11).  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  CHEONG discloses a method to provide a haptic information corresponding to an input operation for an electronic device, and Chaudhri discloses a method with touch-sensitive surfaces that generate tactile outputs based on flicker gesture input operation.  It would have been obvious to a person of ordinary skill 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHEONG; Cheol Ho et al. (US Pub. NO. 20150293592 A1, CHEONG) in a view of Imran A. Chaudhri et al. (US Publication 20170357317 A1, hereinafter Chaudhri) and in a view of Edwards; Cliff et al. (US Publication 20110215914 A1, hereinafter Edwards).

Regarding Claim 1 is an independent claim; CHEONG teaches an information processing device comprising:
an input processing unit configured to perform input processing on a basis of an input operation accompanied by character designation detected in a software keyboard (CHEONG: Fig:8A and [0268]; selecting a specific object (for example, at least one of a virtual numeric key related object, a virtual character key related object, and a virtual function key related object) included in the virtual input object 811 occurs, further see into Fig:2 and [0109]; an input signal occurs through the input/output interface 140, the input information analysis module 173 may analyze the type of an input object
a tactile signal processing unit configured to generate a control signal for controlling a tactile feedback based on the input operation (CHEONG: Fig:8A and [0268]; a virtual character key related object, and a virtual function key related object) included in the virtual input object 811 occurs, the haptic support module 170 may control the first haptic information based haptic module 180, further see into Fig:2 and [0111]; haptic information allocation module 177 may provide haptic information to at least one of screen information, input information, or execution information), 
wherein the input processing unit and the tactile signal processing unit are each implemented via at least one processor (CHEONG: [0066]; “See bus 110 may deliver an input signal inputted from the input/output interface 140 to the processor 120 and further bus 110 may deliver information received through the communication interface 160 to at least one of the memory 130, the display 150, the processor 120, and the haptic support module 170 and further bus 110 may deliver execution information executed and processed by the processor 120 to the haptic support module 170”, further see into [0067]).
CHEONG does not appear to expressly disclose
wherein the input operation includes a flick operation.
However, Chaudhri teaches:
wherein the input operation includes a flick operation (Chaudhri: [0447] and FIGS. 8F-8H; device detects a faster input on movable indicator 814, e.g., a flick gesture by contact 824 with movement 826),
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input operation for an electronic device as taught in CHEONG with further a method with touch-sensitive surfaces that generate tactile outputs based on flicker gesture input operation as taught by Chaudhri. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing haptic feedback to reduce the number, extent, and/or nature of the inputs from a user by helping the user to understand the connection between provided inputs and device responses to the inputs (Chaudhri: [0006]).
CHEONG and Chaudhri does not appear to expressly disclose
wherein the tactile signal processing unit generates the control signal for controlling a frequency of the tactile feedback in accordance with a direction of the flick operation, wherein the direction of the flick operation is determined from among at least three directions, and
However, Edwards teaches:
wherein the tactile signal processing unit generates the control signal for controlling a frequency of the tactile feedback in accordance with a direction of the flick operation (Edwards: [0069]; a region associated with a bidirectional vertical movement interaction. In this example region, the touch-feedback interface may be shaped to cause in the user a first haptic perception in response to the user dragging their finger(s) over the interface in the respective vertical direction (e.g., up and down), and cause in the user a second haptic perception in response to the user dragging their finger(s) over the interface in other directions, such as a horizontal direction (e.g., left and right)), wherein the direction of the flick operation is determined from among at least three directions (Edwards: [0068]; the movement interaction may be bidirectional (e.g., left and right, up and down) in the vertical or horizontal, or may be omnidirectional in the vertical and horizontal. In each of one or more of these regions, the touch-feedback interface may be shaped to cause in the user different haptic perceptions in response to the user dragging their finger(s) over the interface in the respective directions, further see into), and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input operation for an electronic device as taught in CHEONG and Chaudhri with further a method to provide a haptic feedback to user base on a direction of slide input operation as taught by Edwards. Thus, one of ordinary skill in the art would be motivated to make such a combination for providing haptic feedback without any significant visual feedback, which can nevertheless be understood fairly quickly and intuitively by the user.

claim 2, is a dependent on claim 1, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the tactile signal processing unit generates the control signal on a basis of a designated character being changed according to the input operation (CHEONG: Fig:8B and [0296]; display 150 may output a virtual input object 816 as shown in a state 860 in correspondence to the selection of a function key object 861. The haptic support module 170 may perform a specific haptic information allocation on a group of some keys in the virtual input object 816. For example, the haptic support module 170 may allocate first haptic information to a key group 862 changed in correspondence to the selection of the function key object 861 among virtual key related objects included in the virtual input object 816).

Regarding claim 3, is a dependent on claim 1, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
CHEONG and Edwards does not appear to expressly disclose
wherein the tactile signal processing unit generates the control signal on a basis of a fact that a determination value detected from the flick operation exceeds a threshold value, and the determination value includes at least any one of an amount of movement of the flick operation or a speed of the flick operation.
However, Chaudhri teaches:
wherein the tactile signal processing unit generates the control signal on a basis of a fact that a determination value detected from the flick operation exceeds a threshold value (Chaudhri: Fig: 8F-8H and [0447]; flick gesture (e.g., after lift-off of contact 824), movable indicator 814 continues to move with simulated inertia at a rate of movement 827. The rate of movement 827 (e.g., movement 827-b in FIG. 8H) when moveable indicator 814 reaches the minimum end 816 is above the threshold speed, so device generates tactile output 828 (e.g., MicroTap (150 Hz)), and the determination value includes at least any one of an amount of movement of the flick operation or a speed of the flick operation (Chaudhri: Fig: 8F-8H and [0447]; flick gesture (e.g., after lift-off of contact 824), movable indicator 814 continues to move with simulated inertia at a rate of movement 827. The rate of movement 827 (e.g., movement 827-b in FIG. 8H) when moveable indicator 814 reaches the minimum end 816 is above the threshold speed).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input operation for an electronic device as taught in CHEONG with further a method with touch-sensitive surfaces that generate tactile outputs based on flicker gesture input operation as taught by Chaudhri. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing haptic feedback to reduce the number, extent, and/or nature of the inputs from a user by helping the user to understand the connection between provided inputs and device responses to the inputs (Chaudhri: [0006]).

Regarding claim 4, is a dependent on claim 3, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
CHEONG and Edwards does not appear to expressly disclose
wherein the tactile signal processing unit generates the control signal based on a magnitude of the determination value.
However, Chaudhri teaches:
wherein the tactile signal processing unit generates the control signal based on a magnitude of the determination value (Chaudhri: Fig: 8F-8H and [0447]; above the threshold speed, a greater gain factor is applied to a baseline tactile output pattern for a greater speed of the indicator when the indicator reaches the minimum end of the slider control, further see into [0451]; flick gesture (e.g., after lift-off of contact 836), indicator 814 continues to move with simulated inertia. The rate of movement 839 by indicator 814 reduces gradually as indicator 814 continues to move along slider control 812. Tactile output 840 is produced (e.g., MicroTap (150 Hz), Gain max: 0.6, Gain min: 0.3) with a tactile output pattern that is configured based on the speed 839-b of indicator 814 when indicator 814 reaches maximum end 818 of slider control 812).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input operation for an electronic device as taught in CHEONG with further a method with touch-sensitive surfaces that generate tactile outputs based on flicker gesture input operation as taught by Chaudhri. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing haptic feedback to reduce the number, extent, and/or nature of the inputs from a user by helping the user to understand the connection between provided inputs and device responses to the inputs (Chaudhri: [0006]).

Regarding claim 5, is a dependent on claim 3, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
CHEONG does not appear to expressly disclose
wherein the tactile signal processing unit generates the control signal based on a difference between the determination value and the threshold value.
However, Chaudhri teaches:
wherein the tactile signal processing unit generates the control signal based on a difference between the determination value and the threshold value (Chaudhri: Fig: 8F-8N and [0451]; speed 839-b of indicator 814 is slower in FIG. 8N than the speed of the indicator 814 in FIG. 8K, a smaller gain factor (e.g., a gain of 0.3) is applied to the baseline tactile output pattern to generate tactile output 840, as compared to the gain factor (e.g., a gain of 0.5) used in the generation of tactile output 843, (“So obviously teaching that tactile feedback is generated based on a magnitude of the determine values of gain factor, further see into [0448]; a greater speed of moveable indicator 814 corresponds to a greater gain factor that is applied to a baseline tactile output pattern).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input CHEONG with further a method with touch-sensitive surfaces that generate tactile outputs based on flicker gesture input operation as taught by Chaudhri. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing haptic feedback to reduce the number, extent, and/or nature of the inputs from a user by helping the user to understand the connection between provided inputs and device responses to the inputs (Chaudhri: [0006]).

Regarding claim 6, is a dependent on claim 1, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the tactile signal processing unit generates the control signal on a basis of an input strength according to the input operation (CHEONG: [0233]; the haptic feedback may include outputting a different haptic event in correspondence to at least one of an event occurrence position in a detected object according to the screen information analysis result, an event signal intensity (for example, at least one of a detected pressure magnitude, a voltage value size, a capacitance value size by touch or hovering, and an input area size (for example, a touch area)), and a proximity between an event occurrence point and an object (for example, at least one of a distance between an object and an event occurrence point and a proximity between an object surface and input object)), and the input strength is based on at least one of pressing according to the input operation (CHEONG: [0235]; the outputting of the haptic feedback may include suppressing a haptic feedback output when a pressure applied to the object is different from a specific value) or a contact area between an input unit and an input subject.

Regarding claim 7, is a dependent on claim 6, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the tactile signal processing unit generates the control signal on a basis of the input strength exceeding a threshold value (CHEONG: [0235]; outputting a specific haptic feedback when a signal intensity applied to the object is different from a specific value (for example, more than, further see into [0303]; a specific haptic feedback is provided, when a change event of more than a specific size occurs (for example, when a contact area having pressure becomes larger than a specific size, when a capacity value becomes larger than a specific size).

Regarding claim 8, is a dependent on claim 6, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the tactile signal processing unit generates the control signal on a basis of the input strength being less than a threshold value (CHEONG: [0235]; outputting of the haptic feedback may include suppressing a haptic feedback output when a pressure applied to the object is different from a specific value (for example, less than), further see into [0303]; one finger contacts a virtual keyboard of a touch screen, so that a signal (for example, a pressure or electrical change of less than a specific size) of less than a predetermined intensity may be detected).

Regarding claim 9, is a dependent on claim 6, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the input processing unit changes a character input mode according to the input operation on a basis of the input strength (CHEONG: Fig: 8A-B and [0295]; when a first function key object 851 is selected from virtual key related objects included in the virtual input object 815 (for example, when a touch event occurs and is maintained or when a selection is maintained through a toggle function, further see into [0299], further see into [0303]; further see into [0303]; one finger contacts a virtual keyboard of a touch screen, so that a signal (for example, a pressure or electrical change of less than a specific size) of less than a predetermined intensity may be detected)).

Regarding claim 10, is a dependent on claim 9, CHEONG, Chaudhri and Edwards
wherein the input processing unit changes a set of character types to be input according to the input operation on a basis of the input strength (CHEONG: Fig:8B and [0298]; state 860 may represent an embodiment in which some keys provide a numeric input key function when pressing the function key 861, further see into [0295]; virtual input object 815 (for example, when a touch event occurs and is maintained or when a selection is maintained through a toggle function, further see into [0303]; further see into [0303]; one finger contacts a virtual keyboard of a touch screen, so that a signal (for example, a pressure or electrical change of less than a specific size) of less than a predetermined intensity may be detected)).

Regarding claim 11, is a dependent on claim 10, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
wherein the input processing unit changes the set of character types on a basis of the input strength exceeding a threshold value (CHEONG: Fig:8B and [00295]; when a first function key object 851 is selected from virtual key related objects included in the virtual input object 815 (for example, when a touch event occurs and is maintained or when a selection is maintained through a toggle function), further see into [0303]; when a contact area having pressure becomes larger than a specific size, when a capacity value becomes larger than a specific size, when the intensity of power becomes greater than a specific size, or when a key down or up speed is greater than a specific size), the haptic support module 170 may evaluate the change event as an event for second input mode switching. Correspondingly, the haptic support module 170 may perform a control to input characters or texts corresponding to a value of an inputted key or control a function operation corresponding to an inputted key).

Regarding claim 17, is a dependent on claim 1, CHEONG, Chaudhri and Edwards
a tactile presentation unit configured to present the tactile feedback (CHEONG: Fig: 1 and [0065]; when an event related to the allocated haptic information occurs, the electronic device 100 may perform a haptic information output through the haptic module 180), wherein the tactile presentation unit is implemented via at least one processor (CHEONG:  [0066]; bus 110 may deliver execution information executed and processed by the processor 120 to the haptic support module 170).

Regarding claim 18, is a dependent on claim 1, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
a detection unit configured to detect the input operation (CHEONG: Fig:1 and [0109]; an input signal occurs through the input/output interface 140, the input information analysis module 173 may analyze the type of an input object), wherein the detection unit is implemented via at least one processor (CHEONG: [0066]; the bus 110 may deliver an input signal inputted from the input/output interface 140 to the processor 120).

Regarding claim 21, is a dependent on claim 1, CHEONG, Chaudhri and Tammi discloses an information processing device comprising:
wherein the direction of the flick operation is determined from among at least four directions (Edwards: [0068]; the movement interaction may be bidirectional (e.g., left and right, up and down) in the vertical or horizontal, or may be omnidirectional in the vertical and horizontal. In each of one or more of these regions, the touch-feedback interface may be shaped to cause in the user different haptic perceptions in response to the user dragging their finger(s) over the interface in the respective directions, further see into), and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to provide a haptic information corresponding to an input operation for an electronic device as taught in CHEONG and Chaudhri with further a method to provide a haptic feedback to user base on a direction of slide input operation as taught by Edwards. Thus, one of ordinary skill in the art would be motivated to make such a combination for providing haptic feedback 


Regarding Claims 19 and 20 are an independent claims are similar in scope to claim 1 and are rejected similarly.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being CHEONG, in a view of Chaudhri, in a view of Edwards as applied above to claim 9, and in a further view of Kyungdong Choi (US Pub. US 20170139565 A1; hereinafter Choi).
Regarding claim 12, is a dependent on claim 9, CHEONG, Chaudhri and Tammi discloses an information processing device comprising:
CHEONG, Chaudhri and Edwards does not appear to expressly disclose
wherein the input processing unit changes a speed of the input processing according to the input operation in accordance with the input strength.
However, Choi teaches:
wherein the input processing unit changes a speed of the input processing according to the input operation in accordance with the input strength (Choi: Fig:9 and [0210]; mobile terminal 100 may display an intensity indicator 840 to indicate the sensed intensity of pressure of the touch input 820 at a point, through which the touch input 820 is received, further see into [0203]; mobile terminal 100 may adjust the screen scroll speed based on the sensed intensity of pressure of the touch input 820).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine methods to determining modified key labels for at least some of the plurality of keys of a virtual keyboard with touch-sensitive surfaces for providing a haptic feedback as taught in CHEONG, Chaudhri and Edwards with further a method of a scroll direction and a scroll speed of an operation screen in response to a predetermined user input on touch screen as taught by Choi. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient 

Regarding claim 13, is a dependent on claim 12, CHEONG, Chaudhri, Edwards and Choi discloses an information processing device comprising:
CHEONG, Chaudhri and Edwards does not appear to expressly disclose
wherein the input processing unit increases the speed of the input processing as the input strength becomes higher.
However, Choi teaches:
wherein the input processing unit increases the speed of the input processing as the input strength becomes higher (Choi: Fig:9 and [0204]; pressure of a third level is applied to the display unit 161 through the user touch input 820, the mobile terminal 100 may scroll the web page screen 810 at a third speed (V3) higher than the second speed (V2)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine methods to determining modified key labels for at least some of the plurality of keys of a virtual keyboard with touch-sensitive surfaces for providing a haptic feedback as taught in CHEONG, Chaudhri and Edwards with further a method of a scroll direction and a scroll speed of an operation screen in response to a predetermined user input on touch screen as taught by Choi. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and simply perform a screen scroll function through touch-sensitive surfaces can reduce user stress while using mobile terminals such as limited in space allocation for disposing a user interface.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being CHEONG, in a view of Chaudhri, in a view of Edwards as applied above to claim 9, and in a further view of Randal J. Marsden et al. (US Patent. US 10289302 B1; hereinafter Marsden).

Regarding claim 14, is a dependent on claim 9, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
CHEONG, Chaudhri and Edwards does not appear to expressly disclose
wherein the input processing unit changes an input character to be input according to the input operation, on a basis of the input strength.
However, Marsden teaches:
wherein the input processing unit changes an input character to be input according to the input operation (Marsden: Fig:1, Col: 2 and Ln: 44-55; “a user contact at the locus of a virtual ‘T’ key (i.e., image of ‘T’ key rendered on touchscreen display) are determined by a user-interface (UI) controller to constitute a ‘T’ key-selection event, propelling an image of the typed symbol, ‘t’, toward a symbol, Further see into Fig:4), on a basis of the input strength (Marsden: Fig:2A-B,  Col: 3 and Ln: 5-10; FIG. 2A, the tremor ring propagation rate (or expansion rate or travel rate) increases and decreases in accordance with impact strength (i.e., impulse force or other measure strength of user tap) and/or contact pressure (measure of how hard a user presses after impacting the touch-sensitive surface)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine methods to determining modified key labels for at least some of the plurality of keys of a virtual keyboard with touch-sensitive surfaces for providing a haptic feedback as taught in CHEONG, Chaudhri and Edwards with further a method to detecting and responding to user input in data processing systems as taught by Marsden. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a “virtual keyboard” technique to display the character associated with the selected key by providing visual feedback when a key is selected to allow a higher input speed and reduce both user input errors and stress.

Regarding claim 15, is a dependent on claim 14, CHEONG, Chaudhri and Edwards discloses an information processing device comprising:
CHEONG, Chaudhri and Edwards does not appear to expressly disclose
wherein the input processing unit changes the input character on a basis of the input strength exceeding a threshold value.
However, Marsden
wherein the input processing unit changes the input character on a basis of the input strength exceeding a threshold value (Marsden: Col: 9 and Ln: 29-33; processor 257 may execute UI software and/or operating system software to monitor the status of vibration sensor(s) 277 to detect user taps (i.e., user contact that exceeds a predetermined or programmed impact threshold) on the planar surface, for example, in connection with key-selection events, gestures or other user input).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine methods to determining modified key labels for at least some of the plurality of keys of a virtual keyboard with touch-sensitive surfaces for providing a haptic feedback as taught in CHEONG, Chaudhri and Edwards with further a method to detecting and responding to user input in data processing systems as taught by Marsden. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a “virtual keyboard” technique to display the character associated with the selected key by providing visual feedback when a key is selected to allow a higher input speed and reduce both user input errors and stress.

Claim 16 is rejected under 35 U.S.C. 103 as being CHEONG, in a view of Chaudhri, in a view of Edwards as applied above to claim 1, and in a further view of Kourtny M. Hicks et al. (US Pub. US 20140344765 A1; hereinafter Hicks).
Regarding claim 16, is a dependent on claim 1, CHEONG, Chaudhri and Tammi discloses an information processing device comprising:
CHEONG, Chaudhri and Edwards does not appear to expressly disclose
wherein the tactile signal processing unit generates the control signal in accordance with a direction of the flick operation.
However, Hicks teaches:
wherein the tactile signal processing unit generates the control signal in accordance with a direction of the flick operation (Hicks: [0056]; characteristics of the flick gesture, such as the direction of the flick gesture, may determine the function performed and further see into [0061]; feedback is provided after the flick gesture to indicate that the function was performed, the feedback being visual, auditory, and/or tactile).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine methods to determining modified key labels for at least some of the plurality of keys of a virtual keyboard with touch-sensitive surfaces for providing a haptic feedback as taught in CHEONG, Chaudhri and Edwards with further a method with touch-sensitive surfaces that provide tactile interaction to a user during consumption of content as taught by Hicks. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing a haptic feedback action can reduce both user input errors and stress, allow a higher input speed, and enable new forms of bi-directionally interactions.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354,1361, 47 USPQ2d 1516,1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US 20100241993 A1: A key input device with keypad including one or more keys, the one or more keys having a plurality of characters and sequentially displaying the characters according to a rotation of the one or more keys.
B). US 20140306899 A1: a multidirectional swipe key for a virtual keyboard of a touch sensitive computing device.
C). US 20090102805 A1: Three-dimensional object simulation using audio, visual, and tactile feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



appl